Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149990                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  JENNIFER JO MUELLER,                                                                                Richard H. Bernstein,
            Petitioner-Appellee,                                                                                      Justices

  v                                                                 SC: 149990
                                                                    COA: 321758
                                                                    Ingham CC: 12-000308-PH
  SCOTT BOUIS,
           Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 4, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 10, 2015
           t0407
                                                                               Clerk